Name: 2005/569/: Commission Decision of 18 July 2005 adjusting the weightings applicable from 1 August, 1 September, 1 October, 1 November and 1Ã December 2004 and from 1 January 2005 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the 10 new Member States for a maximum period of 15 months after accession (Article 33(4) of the Treaty on the accession of the 10 new Member States)
 Type: Decision
 Subject Matter: cooperation policy;  personnel management and staff remuneration;  European construction;  EU institutions and European civil service;  executive power and public service
 Date Published: 2005-07-22

 22.7.2005 EN Official Journal of the European Union L 190/29 COMMISSION DECISION of 18 July 2005 adjusting the weightings applicable from 1 August, 1 September, 1 October, 1 November and 1 December 2004 and from 1 January 2005 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the 10 new Member States for a maximum period of 15 months after accession (Article 33(4) of the Treaty on the accession of the 10 new Member States) (2005/569/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of officials of the European Communities and the conditions of employment of other servants of the Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the second paragraph of Article 13 of Annex X thereto, Having regard to the Treaty of Accession of the 10 new Member States, and in particular Article 33(4) thereof, Whereas: (1) Council Regulation (EC, Euratom) No 257/2005 (2) fixed, pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, the weightings to be applied from 1 July 2004 to the remuneration payable in the currency of the country of employment of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the 10 new Member States for a maximum period of 15 months after accession. (2) Some of these weightings need to be adjusted in accordance with the second paragraph of Article 13 of Annex X to the Staff Regulations, with effect from 1 August, 1 September, 1 October, 1 November and 1 December 2004 and from1 January 2005 because the statistics available to the Commission show that in certain third countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down or adjusted, HAS DECIDED AS FOLLOWS: Sole Article From 1 August, 1 September, 1 October, 1 November and 1 December 2004 and 1 January 2005 the weightings applicable to the remuneration payable in the currency of the country of employment of officials, temporary staff and contract staff of the European Communities serving in third countries and of certain officials remaining in post in the 10 new Member States for a maximum period of fifteen months after accession shall be adjusted as shown in the Annex hereto. The exchange rates for the calculation of such remuneration shall be those used for implementation of the general budget of the European Union for the month preceding the dates referred to in the first paragraph. Done at Brussels, 18 July 2005. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 56, 4.3.1968, p. 1. Regulation as last amended by Regulation (EC, Euratom) No 31/2005 (OJ L 8, 12.1.2005, p. 1). (2) OJ L 46, 17.2.2005, p. 1. ANNEX Place of employment Weighting August 2004 Not applicable Place of employment Weighting September 2004 Eritrea 45,5 Zimbabwe 55,0 Place of employment Weighting October 2004 Gambia 39,4 Madagascar 61,0 Zimbabwe 57,0 Place of employment Weighting November 2004 Mauritania 59,0 Sierra Leone 68,7 Place of employment Weighting December 2004 Algeria 79,9 Costa Rica 64,0 Place of employment Weighting January 2005 Botswana 72,0 Cambodia 61,6 Djibouti 89,5 Eritrea 47,0 Gambia 41,2 Georgia 91,3 Ghana 64,9 Guatemala 68,9 Guinea 58,1 Jamaica 78,6 Kazakhstan 100,8 Laos 66,4 Lebanon 94,1 Madagascar 65,3 Mali 95,4 Maurice 69,6 Mauritania 60,8 Nigeria 69,3 Russia 104,4 Tanzania 58,4 Chad 122,4 Ukraine 91,3 Venezuela 63,3 Zimbabwe 56,4